860 F.2d 1079
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Andre T. HENDERSON, Plaintiff-Appellant,v.Jon OLSON, Calhoun County Sheriff;  Michael Kelly, DeputySheriff;  John Doe, Calhoun County Commissioner;Duane Cowgill, Calhoun CountyCommissioner, Defendants-Appellees.
No. 88-1208.
United States Court of Appeals, Sixth Circuit.
Oct. 12, 1988.

Before KEITH, NATHANIEL R. JONES and MILBURN, Circuit Judges.

ORDER

1
Plaintiff Henderson moves for counsel on appeal from the district court's grant of summary judgment to the defendants in this prisoner's civil rights case.  42 U.S.C. Sec. 1983.  The defendants have filed a response to the motion, and the plaintiff has filed a reply to the response.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon consideration, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
At the time of the events described in his complaint, Henderson was incarcerated in the Calhoun County, Michigan jail.  The defendants are the sheriff in charge of the jail, a deputy sheriff at the jail, and a county commissioner.  Henderson alleges that the jail officials were deliberately indifferent to his medical needs and subjected him to other cruel and unusual conditions of confinement in violation of his eighth and fourteenth amendment rights.  Upon cross motions for summary judgment, the district court held that the defendants were not deliberately indifferent to Henderson's medical needs and did not subject him to other unconstitutional conditions of confinement.


3
We agree with the conclusions of the district court for the reasons stated in its opinion.  Accordingly, the motion for counsel is denied.  The judgment of the district court is affirmed under Rule 9(b)(5), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.